DETAILED ACTION
Continued Examination under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2021 has been entered.
Status
2.	This office action is responsive to remarks filed for application No. 15/687025 on February 10, 2021. Please note the claims 1-20 remain in the application.  
Response to Arguments
3.	Applicant's arguments filed February 10, 2021 have been fully considered but they are not persuasive for the following reasons:
With respect to claim 1, applicant alleges that “the Office Action does not indicate how Salvetti and Widrow teach or suggest detecting the onsets of the incoming audio signal", as recited in claim 1. 
In response, Examiner disagrees. Salvetti teaches detecting the onsets of the incoming audio signal since Fig. 1 shows that the incoming signal to the system are sounds picked up by microphone 102.  The sounds (e.g. incoming audio signal) picked up by microphone 102 are a mixture of other signals and feedback signals as shown in Fig. 1. Salvitti uses a feedback detector 140 configured to detect the power envelope signal that increases exponentially. The feedback detector detects the onset of the sounds (e.g. incoming audio signal) picked up by microphone 102 and also provides the subband ranges to cancel the onset in each such subband read on the claimed “detecting the onsets of the incoming audio signal” because onset of acoustic feedback are correlated with incoming audio signal picked up by microphone which include a mixture of other signal and feedback signal.
Applicant further alleges that “Salvetti and Widrow do not suggest “adjusting the adaptive feedback canceller in response to each detection of the onsets of the incoming signal”, as recited in claim 1.
In response, Examiner disagrees. Salvetti teaches “adjusting the adaptive feedback canceller in response to each detection of the onsets of the incoming signal” because Fig. 1 of Salvetti teaches of acoustic feedback cancellation system configured to identify the onset of acoustic feedback and rapidly eliminates the feedback once it is detected. The acoustic feedback cancellation system depicted in Fig. 1 is a continuous adaptation feedback canceller that continuously adapts the coefficients of the filter, based on characteristics of the sounds (e.g. incoming audio signal) picked up by microphone 102 are continually changing. Therefore, the adaptation process of the adaptive feedback regulator base on each detection of the onsets of the sounds (e.g. incoming audio signal) picked up by microphone 102.
claims 2-20, applicant traverses all rejections for reasons similar to those discussed for independent claim 1. In response, see the response directed to independent claim 1 above.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-3, 9-12, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Salvetti et al. (hereinafter Salvetti) US-PG-PUB No. 2011/0249847 in view of Widrow US-PG-PUB No. 2002/0032004.

Regarding claims 1, 9 and 14, Salvetti teaches
A method and apparatus for improved feedback cancellation for hearing assistance device 10 as shown in Fig. 1 and Para. [0009], Lines 1-3 comprising: 
Fig. 1 shows a microphone 102 configured to receive an input sound and to produce a microphone signal representative of the received sound…Para. [0020], Lines 5-10; 

Salvetti does not explicitly teach that the adaptive feedback canceller remains convergent in the presence of the disturbances.
	Widrow teaches that the adaptive filter adapt and converge, and remain converged in the presence of the disturbances….Para. [0042], Lines 13-18.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adaptive acoustic feedback cancellation, as taught by Salvetti, with the adaptive filter, as taught by Widrow, with the motivation that by  as claim 14 because the apparatus in claim 14 can be used to practice the method steps of claims 1 and 9).

Regarding claim 2, the combination of Salvetti and Widrow teach all the features with respect to claim 1 as outlined above. Salvetti teaches receiving the incoming audio signal from a microphone (Fig. 1 shows a microphone 102 configured to receive an input sound and to produce a microphone signal representative of the received sound…Para. [0020], Lines 5-10).

Regarding claim 3, the combination of Salvetti and Widrow teach all the features with respect to claim 1 as outlined above. Salvetti teaches halting an adaptation process of the adaptive feedback canceller in response to each detection of the onsets of the incoming audio signal….Para. [0009], Lines 1-13.

Regarding claim 10, the combination of Salvetti and Widrow teach all the features with respect to claim 9 as outlined above. Salvetti teaches halting an adaptation process of the adaptive feedback canceller in response to each detection of the onsets of the incoming audio signal of the incoming audio signal….Para. [0009], Lines 1-13.

Regarding claim 11, the combination of Salvetti and Widrow teach all the features with respect to claim 10 as outlined above. Salvetti teaches in Fig. 1 of operating an adaptive filter, and 

Regarding claim 12, the combination of Salvetti and Widrow teach all the features with respect to claim 11 as outlined above. 
The combination of Salvetti and Widrow do not explicitly teach constraining an error signal of the adaptive feedback canceller before the error signal is used to update the adaptive filter.
Widrow teaches constraining an error signal of the adaptive feedback canceller prior to updating the adaptive feedback canceller using the error signal (Fig. 1A shows constraining an error signal 21 of the adaptive feedback canceller before the error signal is used to update the adaptive filter …Para. [0028]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for adaptive acoustic feedback cancellation, as taught by the combination of Salvetti and Widrow, with the error signal, as taught by Widrow, with the motivation that by combining each teaching the device would be able to improve the ability of the device to adjust the feedback canceller with more precision.

Regarding claim 15, the combination of Salvetti and Widrow teach all the features with respect to claim 14 as outlined above. Salvetti teaches in Fig. 1 of the hearing device 10.

Regarding claim 16, the combination of Salvetti and Widrow teach all the features with respect to claim 15 as outlined above. Salvetti teaches in Fig. 1 of the hearing device 10 configured to compensate for hearing impairment…Para. [0022], Lines 1-4.

Regarding claim 20, the combination of Salvetti and Widrow teach all the features with respect to claim 14 as outlined above. Salvetti teaches to halt an adaptation process of the adaptive feedback canceller in response to each detection of the onsets of the microphone signal….Para. [0009], Lines 1-13.

7.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Salvetti et al. (hereinafter Salvetti) US-PG-PUB No. 2011/0249847 in view of Widrow US-PG-PUB No. 2002/0032004 and further in view of Article “Background removal from spectra by designing and minimising a non-quadratic cost function”, 28 April 2005, Chemometrics and Intelligent Laboratory Systems, Vol. 76, Issue 2, Pgs. 121-133 by Mazet et al. (hereinafter Mazet).

Regarding claim 4, the combination of Salvetti and Widrow teach all the features with respect to claim 2 as outlined above. 
The combination of Salvetti and Widrow do not explicitly teach minimizing a non-quadratic cost function.
Mazet teaches minimizing a non-quadratic cost function (Pgs. 123-124, section 2.3 by the title “Half-quadratic minimisation of the cost functions”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for adaptive acoustic feedback cancellation, as taught by the combination of Salvetti and Widrow, with Mazet’s teaching of 

Regarding claim 5, the combination of Salvetti, Widrow and Mazet teach all the features with respect to claim 4 as outlined above. 
The combination of Salvetti, Widrow and Mazet do not explicitly teach constraining an error signal of the adaptive feedback canceller prior to updating the adaptive feedback canceller using the error signal.
Widrow teaches constraining an error signal of the adaptive feedback canceller prior to updating the adaptive feedback canceller using the error signal (Fig. 1A shows constraining an error signal 21 of the adaptive feedback canceller prior to updating the adaptive feedback canceller…Para. [0028]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for adaptive acoustic feedback cancellation, as taught by the combination of Salvetti, Widrow and Mazet, with the error signal, as taught by Widrow, with the motivation that by combining each teaching the device would be able to improve the ability of the device to adjust the feedback canceller with more precision.

8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Salvetti et al. (hereinafter Salvetti) US-PG-PUB No. 2011/0249847, Widrow US-PG-PUB No. 2002/0032004 and Article “Background removal from spectra by designing and minimising a non-quadratic cost function”, 28 April 2005, Chemometrics and Intelligent Laboratory Systems, Vol. 76, Issue 2, Pgs. 121-133 by Mazet et al. (hereinafter Mazet) and further in view of Theverapperuma et al. (hereinafter Theverapperuma) US-PG-PUB No. 2014/0348361.

Regarding claim 6, the combination of Salvetti, Widrow and Mazet teach all the features with respect to claim 5 as outlined above. 
The combination of Salvetti, Widrow and Mazet do not explicitly teach applying a prediction error method to whiten the error signal prior to constraining the error signal.
Theverapperuma teaches applying a prediction error method to whiten the error signal prior to constraining the error signal (a prediction error method to whiten the error signal prior to constraining the error signal….Para. [0026]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for adaptive acoustic feedback cancellation in the audio device, as taught the combination of Salvetti, Widrow and Mazet, with Theverapperuma’s teaching of the prediction error method to whiten the error signal prior to constraining the error signal, with the motivation that by combining each teaching the device would be able to improve the ability of the device to adjust the feedback canceller with more precision.

9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Salvetti et al. (hereinafter Salvetti) US-PG-PUB No. 2011/0249847, Widrow US-PG-PUB No. 2002/0032004, Article “Background removal from spectra by designing and minimising a non-quadratic cost function”, 28 April 2005, Chemometrics and Intelligent Laboratory Systems, Vol. 76, Issue 2, Pgs. 121-133 by Mazet et al. (hereinafter Mazet) and Theverapperuma et al. (hereinafter Theverapperuma) US-PG-PUB No. 2014/0348361 and further in view of Benesty et al. (hereinafter Benesty) US-PAT No. 7,072,465.

Regarding claim 7, the combination of Salvetti, Widrow, Mazet and Theverapperuma teach all the features with respect to claim 6 as outlined above. 
The combination of Salvetti, Widrow, Mazet and Theverapperuma do not explicitly teach constraining the error signal comprises limiting and scaling the error signal.
Benesty teaches limiting and scaling the error signal (the error is determined by the limiter and by the scale of the error signal during the recent past of the error signal….Col. 9, Lines 31-34). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for adaptive acoustic feedback cancellation, as taught by the combination of Salvetti, Widrow, Mazet and Theverapperuma with Benesty’s teaching of the limiting and scaling the error signal, with the motivation that by combining each teaching the device would be able to generate a transfer function according to an algorithm that includes updating of the transfer function characteristic in response to an error signal. In this manner, the filter characteristic is optimized to produce a desired result.

10.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Salvetti et al. (hereinafter Salvetti) US-PG-PUB No. 2011/0249847 in view of Widrow US-PG-PUB No. 2002/0032004 and further in view of Theverapperuma et al. (hereinafter Theverapperuma) US-PG-PUB No. 2014/0348361.

Regarding claim 13, the combination of Salvetti and Widrow teach all the features with respect to claim 12 as outlined above. 
The combination of Salvetti and Widrow do not explicitly teach applying a prediction error method to whiten the error signal prior to constraining the error signal.
Theverapperuma teaches applying a prediction error method to whiten the error signal prior to constraining the error signal (a prediction error method to whiten the error signal prior to constraining the error signal….Para. [0026]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for adaptive acoustic feedback cancellation in the audio device, as taught the combination of Salvetti and Widrow with Theverapperuma’s teaching of the prediction error method to whiten the error signal prior to constraining the error signal, with the motivation that by combining each teaching the device would be able to improve the ability of the device to adjust the feedback canceller with more precision.
Allowable Subject Matter
11.	Regarding claims 8 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 9AM-5PM EST M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELICA M MCKINNEY/Examiner, Art Unit 2653